Fourth Court of Appeals
                                San Antonio, Texas
                                    December 14, 2018

                                   No. 04-18-00505-CR

                                 Richard Alcorta GARZA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B15467
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER

        The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s Brief
is due on January 28, 2019.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court